—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 29, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a payroll clerk because the employer refused her request for a pay increase when her position was restructured to include hospital bill reconciliation, which claimant had previously performed for several years without additional compensation. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Claimant’s dissatisfaction with her compensation (see, Matter of Sibertzeff [Commissioner of Labor], 264 AD2d 936) and restructured job description does not constitute good cause for leaving her employment (see, Matter of Yap [Wonder & Assocs. — Commissioner of Labor], 257 AD2d 831; Matter of Papaleo [Commissioner of Labor], 250 AD2d 895, lv denied 92 NY2d 807). Although claimant contends that her employment responsibilities were increased rather than redefined, this merely created a credibility issue for the Board to resolve (see, Matter of Zevallos [Commissioner of Labor], 268 AD2d 857). Claimant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.